DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.
Claim Objections
Claim 12 is no longer objected to because of informalities in view of the amendments filed 28 December 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a means for securing and handling said blades in claim 16. The “means” are recited to be a “cover.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 20, and 21 are no longer rejected under 35 35 U.S.C. 112(b).
Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “girder-like” in claim 12 is a relative term which renders the claim indefinite. The term “like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “like” a girder the device must be in order to meet the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “girder-like” does not appear in the originally filed Specification, nor do the drawings provide adequate support to classify a component as “girder-like.”
Claim 14 is no longer rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 12, 14, 15, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Delago et al. (US 2012/0131880) in view of Horn (US 2013/0228397).
As to claim 12, Delago teaches an equipment (frames 216A, 216B) for replacing wind turbine components (Title: “Method and apparatus for wind turbine erection.”), designed to attach parallel to and on one side a tower having a head (frames 216A, 2616B surround the tower having a head (as shown in Fig 9). The frames are illustrated as being parallel to the tower. The broadest reasonable interpretation of “one side” includes instances where more than one side is attached, as long as at least one side is attached. In this case, since the frames 216 surround the tower, at least one side is attached. Moreover, the embodiment in which the frame surround the tower is not the only embodiment contemplated by Delago. See [0066]: “The set of frames 216A, 216B may be adapted to surround and move along the mast via telescoping motion relative to one another. That is, frame 216B, for example, may be sized to telescope within frame 216A. Alternatively or additionally, the body portion may be in the form of a set of shells or other structures.”(emphasis added)), comprising: a telescopic structure made up of at least two longitudinal segments (frames 216A, 216B are telescopic, see [0065]+) comprising an upper longitudinal segment (216A, as shown in Fig 9) and a lower longitudinal segment (216B as shown in Fig 9), the telescopic structure is attached parallel to the one side of the tower (as explained above) in a retracted vertical position and is able to be extended or raised until reaching the head of said tower ([0065] teaches, “The erection apparatus 222 may be adapted to surround the mast and climb the mast as it constructs additional sections of the mast.”), wherein the upper longitudinal segment and the lower longitudinal segment are mounted on each other through longitudinal guides and connected together by a linear actuator ([0081]: “Referring now to FIGS. 14 and 15, a preferred relative translation device is shown in the form of a rack 270 and a pinion drive 280. As shown, the rack 270 may be incorporated into a longitudinal member 224 of the inner frame 216B and the pinion drive 280 may be mounted on the outer frame 216A. Accordingly, when the pinion drive 280 is actuated, the pinion drive 280 may translate along the rack 270 thereby moving the frame 216A relative to frame 216B.”), such that said upper and lower longitudinal segments slide overlapping with each other causing alternating retraction and expansion of said upper and lower segments (this is described as “telescoping motion” by Delago), wherein the two longitudinal segments are girder-like structures (a girder is understood by Examiner to be a “large beam.” The frames 216A, 216B meet this limitation because the frames are shaped like beams.).
Delago does not teach at least two webbings per longitudinal segment, the webbings surrounding the tower perimeter and fastening the longitudinal segments of the telescopic structure to the tower.
Rather, Delago teaches the frames 216 are attached to the tower by spud pins 240 which alternately engage or disengage the tower as required during the telescoping motion. Delago teaches other embodiments in which frames are moved along towers by crawling devices 118.
It was known at the time the invention was effectively filed to provide for webbings which surround the tower perimeter and fasten climbing segments to towers. See Horn Fig 10 and [0056] which teaches belts 1008 are used as tensioners to secure platforms to towers. Thus the webbings of Horn are shown to perform the same job of connecting a frame to a tower as each row of spud pins of Delago.
Examiner notes Horn teaches several other embodiments in common with Delago, such as crawlers (see Horn Fig 3) and rack-and-pinion (see Horn Fig 5).
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Delago to provide for at least two webbings per longitudinal segment, the webbings surrounding the tower perimeter and fastening the longitudinal segments of the telescopic structure to the tower. Such a person would have been motivated to do so, with a reasonable expectation of success, because the belts of Horn do not require the tower to have defined holes for fitting the spud pins (hole 248, see Delago [0074]), as is required in some embodiments of Delago.
As to claim 14, Delago in view of Horn teaches the equipment according to claim 12, wherein the telescopic structure is made up of a number of longitudinal segments sufficient to reach the tower head from the ground extending telescopically (as shown in Fig 9, the frames 216A, 216B are capable of reaching the tower head by operating telescopically.).
As to claim 15, Delago in view of Horn teaches the equipment according to claim 12, further comprising a crane mounted on an upper end of the telescopic structure (Delago boom 138 is interpreted here as a crane).
As to claim 22, Delago in view of Horn teaches the equipment according to claim 12, but does not teach the remainder of the limitations. However, in the field of turbine maintenance using climbing devices, it was known at the time the invention was effectively filed to provide for winches to move the climbing devices. See Horn which teaches at [0049]: “Any suitable method described herein or other known methods, such as a winch system deployed with cables stretched to the top of the tower may be used to move platform 12.” Examiner previously took official notice and not treats as fact that collars were known at the time the invention was effectively filed to attach cables for the purpose of winching elements to the top of wind turbine towers. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided a collar for the purpose of winching to the device of Delago in view of Horn. 
As to claim 25, Delago in view of Horn teaches the equipment according to claim 12, further comprising a weight incorporated in one of the upper or lower longitudinal segments thereof (frames 216A, 216B each have mass and are therefore interpreted to have a “weight” incorporated therein) configured to convert potential energy, accumulated during a raising of the upper and lower longitudinal segments, into electrical energy by lowering the upper or lower longitudinal segments when energy demand exceeds energy generated by the wind turbine (this is an intended use. Delago in view of Horn is capable of being used in this way since Delago teaches linear actuators, which are known to be able to be used as motors and therefore also as generators.).

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delago in view of Horn as applied to claim 12 above, and further in view of Byreddy (US 2012/0003089).
As to claim 16, Delago in view of Horn teaches the equipment according to claim 12, wherein for the replacement of the blades of the wind turbine, a means for securing and handling said blades comprises a cover (the bottom clamp of the dual clamping arrangement 92 of Horn Fig 9 is considered here to be a “cover” as it covers a portion of blade 90), suspended from the telescopic structure coupled to the blades (as shown in Horn Fig 9). Delago in view of Horn does not teach the remainder of the limitations.
However, Byreddy teaches a gripper comprising two arched arms (robotic arms 38), coplanar and facing each other on a concave side (as shown in Fig 5), mounted on an upper portion of the telescopic structure (as shown for example in Fig 1), closing underneath a bearing of said blade to hold the weight of the blade (as shown in Fig 5, the grippers enclose the blade. The grippers are capable of being used in this way) and the bearing by laying a lower face of the bearing on an upper face of the two arched arms, the two arched arms comprising supports having an adjustable height for reaching the lower face of the bearing of the blade (the device of Byreddy is capable of being used in this way according to the structure described). Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the clamp of Horn for the robotic arms of Byreddy. Such a person would have been motivated to do so in order to achieve the benefits of Byreddy such as an increased range of motion and the ability to prima facie obviousness of the combination of prior art elements according to known methods to yield predictable results. 
As to claim 17, Delago in view of Horn and Byreddy teaches the equipment according to claim 16, wherein the supports having adjustable height comprises vertical actuation cylinders (the robot gripper arms of Byreddy have various actuation cylinders as shown in Fig 5, any of which may operate vertically.).
As to claim 19, Delago in view of Horn and Byreddy teaches the equipment according to claim 16, further comprising a fitting system that comprises a base (Byreddy elbow 38d) whereon a first support (telescopic arms 38b) is mounted through a horizontal rotation shaft and actuation cylinders (motors 61 are cylinders, see [0031]), the base of which is mounted through a rail perpendicular to the horizontal rotation shaft (as shown in Byreddy Fig 5)), on a second support which is articulated to a frame, through a tilting shaft parallel to the rail (the arms are capable of tilting parallel to each other by motors 82, 61. See Byreddy [0031] which also teaches any reasonable configuration may be achieved.).
As to claim 20, Delago in view of Horn and Byreddy teaches the equipment according to claim 19, wherein the fitting system further comprises a compass (the broadest reasonable interpretation of “compass” here in a device which measures the angle of an item relative to another item), through which the frame is connected to the upper segment of the telescopic structure (the motors 82 of Byreddy are capable of measuring the angle of arms 28 in order to provide feedback to a user about , the compass of which is movable along the height of said segment (the motors 82 of Byreddy move vertically with the platform of Delago).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Delago in view of Horn as applied to claim12 above, and further in view of Bagheri.
As to claim 21, Delago in view of Horn teaches the equipment according to claim 12, but does not teach at least one horizontal collar wherein at least part of the collar comprises a horizontal frame which is a carrier for horizontal shaft wheels and for an external rocker arm which is a carrier for a vertical shaft sheaves and is articulated to the frame through a central horizontal shaft, perpendicular to the horizontal shaft wheels.
Rather, Horn, which teaches a belt 1008 does not teach a cart upon which a belt sits. However, Bagheri teaches a trolley 17 which sits between the belt and the mast, and which distributes the load of the belt across several trolleys.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a carrier at the horizontal collars of Delago in view of Horn having the limitations recited above as taught by Bagheri. Such a person would have been motivated to do so in order to achieve the benefits of the trolleys of Bagheri above the belts of Horn as described at Bagheri [0080-0081]. Namely the spring on the trolley ensures the belt bears against the mast correctly when tightened and when not tightened.
Response to Arguments
Applicant’s arguments with respect to claims 12, 14-17, 19-22, 25 and rejections under Bagheri have been considered but are moot because the new ground of rejection 
Applicant argues Delago does not teach the structure is attached on one side of the tower. This is not found convincing because the claims are structured as “comprising” which allows for the art to contain details beyond what is claimed. Thus even though Delago teaches the frames surround the tower, the frames are still considered to meet the limitation “one side” of the tower.
Applicant argues the frames of Delago are not girder-like. This is not convincing because the definition of girder-like is unclear.
As to webbings, Applicant mischaracterizes Horn. While Horn does indeed teach levers, Horn also teaches an embodiment in which the levers are replaced by tightenable belts 1008. See Horn [0056]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB J CIGNA/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             	14 January 2022